Foed Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein.
1. That the merchandise represented by the items marked “T” and initialed EER (Import Specialist’s Initials) by E. E. Ramsdell (Import Specialist’s Name) on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 12%, 11%%, 10% ad valorem under Par. 372 of the Tariff Act of 1930, as modified, consists of jfins, bushes, grousers, washers, seals, latches, valves, cylinder liners, pistons and rings, bearings and roller shafts, being parts dedicated to use on or with the D.2 and D.4 Caterpillar tractors or the HD.5 Allis Chalmers tractor, similar in all material respects to the bushes, roller assemblies, valves and bearings, parts of the said D.2 and D.4 and HD.5 tractors, the subject of Tap Equipment Co., dba Thrifty Equipment, Universal Foreign Service, etc. v. United States, 43 Cust. Ct. 418, Abst. 63560, and T.A.P. Equipment Co. dba Thrifty Equipment Co. v. United *486States, C.D. 3051, wherein said articles were held to be properly entitled to free entry under Par. 1604 of the Tariff Act of 1930.
2. That the records in Abst. 63560 and C.D 3051 may be incorporated with the record in this case.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of facts and following the authority cited, we find and hold that the items of merchandise marked “T” and initialed on the invoices by the designated import specialist are properly free of duty under the provisions of paragraph 1604, Tariff Act of 1930, as parts of agricultural implements.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.